Title: From George Washington to Benjamin Lincoln, 2 July 1781
From: Washington, George
To: Lincoln, Benjamin


                  Dear Sir
                     
                     Heights of Tarry Town July 2nd 1781
                  
                  I have this moment received your favor, and have only to express my wish that you will cross as soon as possible & take possession of the Heights of Kings Bridge so as to support the Duke de Lauzun & prevent the Enemy from attempting to cut him off by that way or to prevent their retreating if they are out.
                  I shall be at Valentines Hill in Mile Square by tomorrow morning if practicable.  I am Dear Sir your Most Obedt Hble Servt
                  
                     Go: Washington
                  
               